DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2 and 8-17 have been canceled. Claims 21-31 have been added. Claims 1, 5, 7, and 18-20 have been amended. Claims 1, 3-7, and 18-31 are currently pending. 

Allowable Subject Matter

Claims 1, 3-7, and 18-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the known prior art of record taken alone or in combination fails to teach wherein the enclosure management processor further comprises a switch state machine for a plurality of switch states, wherein the switch state machine receives link status data and generates the port reset command in response to a link status of no link, the peripheral component interconnect express reset command and the chip reset command as a function of the switch state machine output. 

Regarding claim 21, the known prior art of record taken alone or in combination fails to teach wherein the enclosure management processor further comprises a re-timer state machine for a plurality of re-timer states, wherein the re-timer state machine receives link status data and generates the peripheral component interconnect express reset command in response to a link status of no link and the chip reset command as a function of the re-timer state machine output.

Regarding claim 29, the known prior art of record taken alone or in combination fails to teach wherein the enclosure management processor further comprises a switch state machine for a plurality of switch states, wherein the switch state machine receives link status data and generates the port reset command in response to a link status of no link, the peripheral component interconnect express reset command and the chip reset command as a function of the switch state machine output, and wherein the enclosure management processor further comprises a re-timer state machine for a plurality of re-timer states, wherein the re-timer state machine receives link status data and generates the peripheral component interconnect express reset command in response to a link status of no link and the chip reset command as a function of the re-timer state machine output.

US PGPUB 2014/0068130 discloses an enclosure with a re-timer that is capable of performing re-timer reset states. No mention of wherein the switch state machine receives link status data and generates the port reset command in response to a link status of no link, the peripheral component interconnect express reset command and the chip reset command as a function of the switch state machine output is present. 

US PGPUB 2006/0085586 discloses a chip reset sent to a re-timer. No mention of wherein the switch state machine receives link status data and generates the port reset command in response to a link status of no link, the peripheral component interconnect express reset command and the chip reset command as a function of the switch state machine output is present.

US PGPUB 2013/0159585 discloses a re-timer coupled to a controller via a two-wire interface bus and with a port reset pin connection. No mention of wherein the switch state machine receives link status data and generates the port reset command in response to a link status of no link, the peripheral component interconnect express reset command and the chip reset command as a function of the switch state machine output is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184